UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2017 Date of reporting period:	May 31, 2017 Item 1. Schedule of Investments: Putnam Global Consumer Fund The fund's portfolio 5/31/17 (Unaudited) COMMON STOCKS (97.0%) (a) Shares Value Beverages (5.2%) Anheuser-Busch InBev SA/NV (Belgium) 22,202 $2,590,082 Chemicals (4.5%) Sherwin-Williams Co. (The) 6,756 2,241,438 Equity real estate investment trusts (REITs) (3.3%) American Tower Corp. 5,525 724,825 Gaming and Leisure Properties, Inc. 25,749 945,246 Food and staples retail (2.3%) Seven & i Holdings Co., Ltd. (Japan) 27,000 1,147,774 Food products (6.8%) Associated British Foods PLC (United Kingdom) 22,737 877,693 Campbell Soup Co. 14,380 829,007 Kraft Heinz Co. (The) 18,215 1,679,423 Hotels, restaurants, and leisure (16.6%) Compass Group PLC (United Kingdom) 57,814 1,243,991 Hilton Worldwide Holdings, Inc. 19,150 1,272,901 Lindblad Expeditions Holdings, Inc. (NON) 57,448 546,905 Melco Resorts & Entertainment, Ltd. ADR (Hong Kong) 34,723 784,045 Penn National Gaming, Inc. (NON) (S) 64,646 1,249,607 Restaurant Brands International, Inc. (Canada) 25,895 1,596,945 Wynn Macau, Ltd. (China) (NON) 207,200 459,998 Wynn Resorts, Ltd. (S) 8,922 1,148,261 Household durables (1.4%) Coway Co., Ltd. (South Korea) 7,938 712,548 Internet and direct marketing retail (13.6%) Amazon.com, Inc. (NON) 5,305 5,276,459 Priceline Group, Inc. (The) (NON) 818 1,535,460 Internet software and services (0.7%) Rightmove PLC (United Kingdom) 6,418 358,556 Media (14.1%) Charter Communications, Inc. Class A (NON) 8,136 2,811,395 Liberty Global PLC Ser. C (United Kingdom) (NON) 29,188 867,467 Liberty Media Corp.-Liberty SiriusXM Class C (NON) 67,033 2,793,265 WPP PLC (United Kingdom) 26,497 595,403 Personal products (6.7%) Coty, Inc. Class A 63,890 1,210,077 Edgewell Personal Care Co. (NON) 10,566 772,797 Unilever NV ADR (Netherlands) 23,552 1,341,376 Real estate management and development (1.9%) RE/MAX Holdings, Inc. Class A 18,276 971,369 Software (2.9%) Nintendo Co., Ltd. (Japan) 4,800 1,458,420 Specialty retail (8.6%) CarMax, Inc. (NON) (S) 23,332 1,465,950 Home Depot, Inc. (The) 9,029 1,386,042 O'Reilly Automotive, Inc. (NON) (S) 5,979 1,447,396 Textiles, apparel, and luxury goods (2.6%) Luxottica Group SpA (Italy) 21,429 1,298,698 Tobacco (5.8%) Japan Tobacco, Inc. (Japan) 40,300 1,514,116 Philip Morris International, Inc. 11,350 1,359,730 Total common stocks (cost $36,113,446) SHORT-TERM INVESTMENTS (12.2%) (a) Shares Value Putnam Cash Collateral Pool, LLC 1.12% (AFF) 4,911,200 $4,911,200 Putnam Short Term Investment Fund 0.89% (AFF) 1,178,424 1,178,424 Total short-term investments (cost $6,089,624) TOTAL INVESTMENTS Total investments (cost $42,203,070) (b) FORWARD CURRENCY CONTRACTS at 5/31/17 (aggregate face value $9,074,284) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Buy 6/21/17 $510,012 $497,974 $12,038 Hong Kong Dollar Sell 8/16/17 473,877 474,617 740 Barclays Bank PLC Canadian Dollar Sell 7/19/17 268,578 271,018 2,440 Norwegian Krone Buy 6/21/17 61,763 61,816 (53) Swiss Franc Buy 6/21/17 560,506 539,827 20,679 Citibank, N.A. British Pound Sell 6/21/17 52,342 50,133 (2,209) Danish Krone Buy 6/21/17 118,859 111,822 7,037 Euro Buy 6/21/17 1,564,249 1,491,165 73,084 Japanese Yen Buy 8/16/17 364,845 360,298 4,547 Credit Suisse International Australian Dollar Buy 7/19/17 193,128 197,412 (4,284) Canadian Dollar Sell 7/19/17 2,815 2,842 27 Euro Buy 6/21/17 227,705 216,707 10,998 Swedish Krona Buy 6/21/17 67,127 64,724 2,403 Swiss Franc Buy 6/21/17 643,104 618,076 25,028 Goldman Sachs International Australian Dollar Buy 7/19/17 153,032 156,389 (3,357) Japanese Yen Buy 8/16/17 288,430 284,853 3,577 HSBC Bank USA, National Association British Pound Sell 6/21/17 124,151 118,927 (5,224) Euro Buy 9/20/17 222,243 222,294 (51) JPMorgan Chase Bank N.A. Australian Dollar Buy 7/19/17 127,341 130,150 (2,809) Euro Sell 6/21/17 619,020 590,032 (28,988) Japanese Yen Buy 8/16/17 154,417 152,491 1,926 Singapore Dollar Buy 8/16/17 75,015 74,406 609 Swedish Krona Buy 6/21/17 97,086 93,598 3,488 Swiss Franc Buy 6/21/17 314,367 303,050 11,317 State Street Bank and Trust Co. Australian Dollar Buy 7/19/17 63,782 65,191 (1,409) Canadian Dollar Sell 7/19/17 333,184 332,873 (311) Japanese Yen Buy 8/16/17 548,488 542,935 5,553 Swedish Krona Buy 6/21/17 335,464 323,522 11,942 Swiss Franc Buy 6/21/17 366,469 352,165 14,304 UBS AG Swiss Franc Buy 6/21/17 197,035 189,380 7,655 WestPac Banking Corp. Canadian Dollar Sell 7/19/17 181,892 183,597 1,705 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2016 through May 31, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $50,002,133. (b) The aggregate identified cost on a tax basis is $43,034,490, resulting in gross unrealized appreciation and depreciation of $12,180,976 and $611,177, respectively, or net unrealized appreciation of $11,569,799. (NON) This security is non-income-producing. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC*# $3,285,667 $37,005,471 $35,379,938 $23,712 $4,911,200 Putnam Short Term Investment Fund** 874,861 9,802,940 9,499,377 3,230 1,178,424 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. # The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $4,911,200, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $4,751,357. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $19,352 to cover certain derivative contracts. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 66.1% Japan 8.3 United Kingdom 8.0 Belgium 5.2 Canada 3.2 Netherlands 2.7 Italy 2.6 Hong Kong 1.6 South Korea 1.4 China 0.9 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund's policy regarding investments in securities of foreign issuers, as discussed further in the fund's prospectus. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $10,569 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $19,732 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $28,492,736 $— $— Consumer staples 13,322,075 — — Information technology 1,816,976 — — Materials 2,241,438 — — Real estate 2,641,440 — — Total common stocks — — Short-term investments 1,178,424 4,911,200 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $172,402 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $221,097 $48,695 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(AFF)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $12,778 $23,119 $84,668 $38,456 $3,577 $— $17,340 $31,799 $7,655 $1,705 $221,097 Total Assets $12,778 $23,119 $84,668 $38,456 $3,577 $— $17,340 $31,799 $7,655 $1,705 $221,097 Liabilities: Forward currency contracts# $— $53 $2,209 $4,284 $3,357 $5,275 $31,797 $1,720 $— $— $48,695 Total Liabilities $— $53 $2,209 $4,284 $3,357 $5,275 $31,797 $1,720 $— $— $48,695 Total Financial and Derivative Net Assets $12,778 $23,066 $82,459 $34,172 $220 $(5,275) $(14,457) $30,079 $7,655 $1,705 $172,402 Total collateral received (pledged)##† $— $— $— $— $220 $— $— $— $— $— Net amount $12,778 $23,066 $82,459 $34,172 $— $(5,275) $(14,457) $30,079 $7,655 $1,705 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: July 28, 2017
